Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                            FILED
                                                          Jan 29 2013, 9:06 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,                        CLERK
                                                               of the supreme court,
                                                               court of appeals and
collateral estoppel, or the law of the case.                          tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JENNIFER A. JOAS                                GREGORY F. ZOELLER
Madison, Indiana                                Attorney General of Indiana

                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

KELLY COOTS,                                    )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 15A05-1203-CR-155
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE DEARBORN CIRCUIT COURT
                        The Honorable James D. Humphrey, Judge
                             Cause No. 15C01-1104-FC-31



                                     January 29, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          In this case, the appellant, Kelly Coots, received the maximum sentence of three

years for committing the offense of Theft,1 a class D felony.2                       Coots had stolen a

substantial amount of cash from her employer.                    Coots argues that the sentence was

inappropriate in light of the nature of the offense and her character. Thus, she contends

that we must revise her sentence pursuant to Indiana Appellate Rule 7(B).3

          Prior to Coots’s arrest for the current offense, she had amassed eight prior felony

convictions and one misdemeanor conviction in three years. Coots is a substance abuser,

she was on probation when she committed the instant offense, and there were two active

probation violation warrants and outstanding warrants in two other states for her arrest.

Given these circumstances, Coots has failed to show that the sentence is inappropriate.

Thus, we affirm the judgment of the trial court.

                                                   FACTS

          Sometime during the morning of December 28, 2010, an employee of the Cricket

Phone Store (Cricket) in Aurora arrived to open the business and discovered that the cash

bag in a metal filing cabinet was empty. The store owner reviewed a surveillance video

and observed that on December 24, 2010, at approximately 6:20 p.m., Coots—who was

employed at Cricket—disabled the alarm and unlocked the front door. Coots entered the

store, approached the metal filing cabinet, unlocked it, and opened the bottom drawer

1
    Ind. Code § 35-43-4-2(a).
2
 Indiana Code section 35-50-2-7 provides for a sentence of between six months and three years, with an
advisory term of one-and-one-half years for a class D felony.
3
    Coots “seeks any revised sentence this Court finds to be appropriate.” Appellant’s Br. p. 12.
                                                       2
where the money was kept. Coots then exited the back door of the store and reactivated

the alarm system.

       Thereafter, Officer William Halbig of the Aurora Police Department interviewed

Coots. She initially told him that she had returned to the store to get a phone charger.

However, Coots later told Officer Halbig that she went to the store to get her paycheck

stubs. Coots agreed to take a polygraph test. Following the examination, Coots was told

that her responses were untruthful regarding the theft at Cricket. Coots then confessed to

stealing “about $460” from the file cabinet in the store. Appellant’s App. p. 100.

       The State charged Coots with Count I, class C felony burglary, and Count II, class

D felony theft. Coots and the State entered into a plea agreement, which provided that

Coots would plead guilty to theft in exchange for the dismissal of the burglary charge.

The plea agreement left it within the trial court’s discretion to decide the sentence.

       The trial court accepted the plea agreement and conducted a sentencing hearing on

March 8, 2012.      The trial court heard Coots’s testimony regarding her history of

substance abuse and the programs she had been attending while in prison to address her

drug problems. The trial court also heard Coots’s testimony concerning her work with

the Dearborn County Special Crimes Unit.

       The State pointed out that Coots had amassed eight prior felony convictions and

one misdemeanor conviction in approximately three years.              The majority of the

convictions were for theft, fraud, and forgery. Coots also had two active probation



                                              3
violation warrants and warrants for other cases that were pending in Ohio and Kentucky.

Coots was also on probation in Indiana when she committed the instant offenses.

       At the conclusion of the hearing, the trial court found Coots’s criminal history to

be a significant aggravating circumstance. It was also determined that Coots’s history of

drug abuse and her guilty plea and assistance to the State were mitigating circumstances.

However, the trial court assigned minimal weight to those factors and sentenced Coots to

three years of incarceration, the maximum sentence for a class D felony. It also entered

an agreed judgment of restitution against Coots in Cricket’s favor in the amount of $950.

Coots now appeals, claiming that the sentence was inappropriate in light of the nature of

the offense and her character.

                             DISCUSSION AND DECISION

       In addressing Coots’s challenge to the propriety of the sentence, we may revise a

sentence if, “after due consideration of the trial court’s decision,” we find that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender. Indiana Appellate Rule 7(B).      Although Rule 7(B) does not require us to be

“very deferential” to a trial court’s sentencing decision, we still give due consideration to

that decision. Akard v. State, 937 N.E.2d 811, 813 (Ind. 2010).

       Our Supreme Court has observed that the unique perspective that a trial court

brings to its sentencing decisions should be understood and recognized.         Williams v.

State, 891 N.E.2d 621, 633 (Ind. Ct. App. 2008). Thus, the burden is on the defendant to

persuade us that the sentence is inappropriate. Childress v. State, 848 N.E.2d 1073,1080

                                             4
(Ind. 2006). A defendant who seeks revision of a sentence must prove that the sentence

is inappropriate in light of both the nature of the offense and his or her character.

Williams, 891 N.E.2d at 633.

         As for the nature of the offense, it was established that Coots stole cash from her

employer. Appellant’s App. p. 45-46. And this offense was the latest in a long line of

thefts and crimes of dishonesty that Coots had committed over a three-year period. Id. at

89-92. Moreover, it is apparent that Coots’s offense was well-planned and executed.

Coots knew how to deactivate the burglar alarm and where the money was kept. Id. at

76. In short, Coots’s nature of the offense argument avails her of nothing.

         As for Coots’s character, the record shows that between September 2008 and the

time that the instant offense was committed, Coots had eight felony convictions and one

misdemeanor conviction. Appellant’s App. p. 49, 89-92. Coots’s theft conviction in this

case amounted to her ninth felony conviction. Id. The majority of Coots’s convictions

were for theft, fraud, forgery, and other crimes of dishonesty. Id. Coots committed these

crimes in Indiana, Ohio, and Kentucky, and she had outstanding arrest warrants for other

pending cases and probation violations when she committed the instant offense. Id. at

89-92.

         Coots’s criminal history demonstrates that she has no respect for the law or for the

property of others. Coots has continued to reoffend, and it is apparent that she has

learned nothing from her frequent contacts with the criminal justice system. Although

Coots blames her criminal history on her drug abuse, she has had several opportunities to

                                              5
address this problem but has failed to do so. For instance, after Coots was released from

prison in May 2010, she resumed her prior lifestyle of committing crimes and abusing

drugs. Tr. p. 13-14. In light of these circumstances, we conclude that Coots has failed to

show that her sentence is inappropriate in light of the nature of the offense and her

character.

       The judgment of the trial court is affirmed.

RILEY, J., and BARNES, J., concur.




                                             6